DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1,5 and 20 has been amended. 
Claim 22 is newly added. 
Claims 1,3-10 and 12-22 have are pending and examined as follows: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,7,12-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US 2013/0213418) in view of Egilmex (US 4,945,929).

With regards to claim 1, Tucker et al discloses liquid reservoir (liquid supply 14, Fig. 5) for an electronic smoking device (electronic cigarette 10, Fig. 5), the liquid reservoir comprising;
a body (liquid supply 14 has walls to make a body, Fig. 5) forming a hollow tube surrounding a central passage (inside of the liquid supply 14, Fig. 5) wherein a length of the central passage is changeable (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, therefore the walls of liquid supply 14 would have a smaller volume since compression would push liquid out, col 7, lines 57-59);
 connecting ports (thread portions 74 and 74’, Fig. 5) for attaching the liquid reservoir (middle section 73 holds liquid supply 14, Fig. 5) to further portions (middle section 73 is connected to first and second section 70 and 72, Fig. 5) of the electronic cigarette 
a nozzle extending between the liquid reservoir (capillary tube 18 extending between liquid supply 14, Fig. 5) towards the central passage, the nozzle being configured to release liquid from the liquid reservoir into the central passage (liquid supply 14 is connected to capillary tube 18 for releasing liquid from inside of the liquid supply 14, Fig. 5) in response to an axial compression (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, col 7, lines 57-59).
Tucker et al does not disclose a piston wherein the central passage also into a hollow tube within the piston. 
Egilmex teaches a piston (valve 5 and tube 9, Fig. 1) wherein the central passage also into a hollow tube within the piston (button 7 is pressed and pushes container 3 tube 4 into valve 5 and tube 9, Fig. 1). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the liquid supply of Tucker et al with the valve and tube as taught by Egilmex in order to provide a controllable supply of aerosol from an electronic cigarette. 

With regards to claim 7, Tucker et al discloses wherein the liquid reservoir is further configured and arranged to be compressed, and therby reduce the liquid reservoir volume from a first volume to a smaller second volume (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, therefore the liquid supply 14 would have a smaller volume since compression would push liquid out, col 7, lines 57-59).

With regards to claims 12, 15 and 17, Tucker et al discloses a cartomizer (capillary tube 18 and heater 19 together would constitute a cartomizer, Fig. 5) and an electrically operable atomizer configured for vaporizing or atomizing liquid supplied from the liquid reservoir and for providing vaporized or atomized liquid as an aerosol (capillary tube 18 and heater 19 together constitute part of a cartomizer with an atomizer to produce smoke, Fig. 5);
a body (liquid supply 14 has walls to make a body, Fig. 5) forming a hollow tube surrounding a central passage (inside of the liquid supply 14, Fig. 5) wherein a length of the central passage is changeable (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, therefore the walls of liquid supply 14 would have a smaller volume since compression would push liquid out, col 7, lines 57-59);
 connecting ports (thread portions 74 and 74’, Fig. 5) for attaching the liquid reservoir (middle section 73 holds liquid supply 14, Fig. 5) to further portions (middle section 73 is connected to first and second section 70 and 72, Fig. 5) of the electronic cigarette 
a nozzle (capillary tube 18, Fig. 5) towards the central passage, the nozzle being configured to release liquid from the liquid reservoir (liquid supply 14 is connected to capillary tube 18 for releasing liquid, Fig. 5) only when pressure drop along the nozzle exceeds a threshold pressure wherein the pressure drop can be produced by a user manually changing a length of the central passage thereby causing compression of the liquid reservoir (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, col 7, lines 57-59).
Tucker et al does not disclose a piston wherein the central passage also into a hollow tube within the piston. 
Egilmex teaches a piston (valve 5 and tube 9, Fig. 1) wherein the central passage also into a hollow tube within the piston (button 7 is pressed and pushes container 3 tube 4 into valve 5 and tube 9, Fig. 1). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the liquid supply of Tucker et al with the valve and tube as taught by Egilmex in order to provide a controllable supply of aerosol from an electronic cigarette. 

With regards to claims 13 and 16, Tucker et al discloses an atomizer/liquid reservoir portion for an electronic smoking device (capillary tube 18 and heater constitute an atomizer and liquid reservoir 14, Fig. 5) wherein the atomizer/liquid reservoir portion further includes an electrically operable atomizer configured for vaporizing or atomizing liquid supplied from the liquid reservoir and for providing a vaporized or atomized liquid as an aerosol (capillary tube 18 and heater 19 together constitute part of a cartomizer with an atomizer to produce smoke, Fig. 5)
a body (liquid supply 14 has walls to make a body, Fig. 5) forming a hollow tube surrounding a central passage (inside of the liquid supply 14, Fig. 5) wherein a length of the central passage is changeable (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, therefore the walls of liquid supply 14 would have a smaller volume since compression would push liquid out, col 7, lines 57-59);
 connecting ports (thread portions 74 and 74’, Fig. 5) for attaching the liquid reservoir (middle section 73 holds liquid supply 14, Fig. 5) to further portions (middle section 73 is connected to first and second section 70 and 72, Fig. 5) of the electronic cigarette 
a nozzle (capillary tube 18, Fig. 5) towards the central passage, the nozzle being configured to release liquid from the liquid reservoir (liquid supply 14 is connected to capillary tube 18 for releasing liquid, Fig. 5) only when pressure drop along the nozzle exceeds a threshold pressure wherein the pressure drop can be produced by a user manually changing a length of the central passage thereby causing compression of the liquid reservoir (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, col 7, lines 57-59).
Tucker et al does not disclose a piston wherein the central passage also into a hollow tube within the piston. 
Egilmex teaches a piston (valve 5 and tube 9, Fig. 1) wherein the central passage also into a hollow tube within the piston (button 7 is pressed and pushes container 3 tube 4 into valve 5 and tube 9, Fig. 1). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the liquid supply of Tucker et al with the valve.

With regards to claim 14, Tucker et al discloses liquid reservoir (liquid supply 14, Fig. 5) for an electronic smoking device (electronic cigarette 10, Fig. 5), the liquid reservoir comprising;
a body (liquid supply 14 has walls to make a body, Fig. 5) forming a hollow tube surrounding a central passage (inside of the liquid supply 14, Fig. 5) wherein a length of the central passage is changeable (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, therefore the walls of liquid supply 14 would have a smaller volume since compression would push liquid out, col 7, lines 57-59);
 connecting ports (thread portions 74 and 74’, Fig. 5) for attaching the liquid reservoir (middle section 73 holds liquid supply 14, Fig. 5) to further portions (middle section 73 is connected to first and second section 70 and 72, Fig. 5) of the electronic cigarette 
a nozzle (capillary tube 18, Fig. 5) towards the central passage, the nozzle being configured to release liquid from the liquid reservoir (liquid supply 14 is connected to capillary tube 18 for releasing liquid, Fig. 5) only when pressure drop along the nozzle exceeds a threshold pressure wherein the pressure drop can be produced by a user manually changing a length of the central passage thereby causing compression of the liquid reservoir (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, col 7, lines 57-59) and battery portion comprising the battery (power supply 12 includes a battery, paragraph 0042, lines 1-2).
Tucker et al does not disclose a piston wherein the central passage also into a hollow tube within the piston. 
Egilmex teaches a piston (valve 5 and tube 9, Fig. 1) wherein the central passage also into a hollow tube within the piston (button 7 is pressed and pushes container 3 tube 4 into valve 5 and tube 9, Fig. 1). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the liquid supply of Tucker et al with the valve.

With regards to claim 20, Tucker et al discloses a liquid reservoir (liquid supply 14, Fig. 5) for an electronic smoking device (electronic cigarette 10, Fig. 5), the liquid reservoir comprising:
a hollow cylindrical body surrounding a central passage (liquid supply 14 has walls to make a body, Fig. 5), the hollow cylindrical body including first and second ends (liquid supply 114 has an end facing battery 12 and an end facing mouth end insert 20, Fig. 5), a length of the central passage configured and arranged to be changeable (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, therefore the walls of liquid supply 14 would have a smaller volume since compression would push liquid out, col 7, lines 57-59);
a nozzle fluidly coupled between the hollow cylindrical body and the central passage (capillary tube 18 coupled to liquid supply 14 and mixing chamber 46, Fig. 5), the nozzle configured to release liquid from the hollow cylindrical body in response to compression of the liquid into the central passage from the hollow cylindrical body (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, col 7, lines 57-59).
Tucker et al does not disclose a piston is inserted through the first end into the hollow cylindrical body, thereby closing the first end, the piston configured and arranged to receive a user actuation that moves the piston through the hollow cylindrical body and effects compression of a liquid within the liquid reservoir via a change in volume of the hollow cylindrical body.
Egilmex teaches a piston (valve 5 and tube 4, Fig. 1) is inserted through the first end into the hollow cylindrical body (inserted into container 13, Fig. 1), thereby closing the first end, the piston configured and arranged to receive a user actuation that moves the piston through the hollow cylindrical body and effects compression of a liquid within the liquid reservoir via a change in volume of the hollow cylindrical body (button 7 is pressed and pushes container 3 tube 4 into valve 5 and tube 9, Fig. 1). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the liquid supply of Tucker et al with the valve.
With regards to claim 21, Egilmex teaches wherein the hollow cylindrical body (container 13, Fig. 1) is closed on the second end, opposite the piston (container 13 is closed with button 7, Fig. 1), with a plate in which the nozzle is arranged (plate and opening where tube 4 is considered the nozzle as seen below):

    PNG
    media_image1.png
    443
    592
    media_image1.png
    Greyscale

With regards to claim 22, Tucker et al discloses wherein the central passage is configured and arranged to deliver an aerosol from an atomizer to an inhalation port (capillary tube 18 and heater 19 together constitute part of a cartomizer with an atomizer to produce smoke, Fig. 5).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al and Egilmex as applied to claims 1,7,12-17 and 20-22 above, and further in view of Goodman et al (US 2012/0230659).

With regards to claim 8, Tucker et al and Egilmex does not teach comprising a resilient element for expanding the compressed liquid reservoir to the first volume in response to a discontinued draw from the user.
Goodman teaches a resilient element (plate 62 and spring 60, Fig. 4) for expanding the compressed liquid reservoir to the first volume in response to a discontinued draw from the user (reservoir 64, Fig. 4).
With regards to claim 9, Goodman wherein the resilient element plate 62 and spring 60, Fig. 4) comprises a spring (spring 60, Fig. 4) arranged between the open end and an annular protrusion (plate 62, Fig. 4) around the hollow rod (tube 66, Fig. 4) of the piston (level valve 70, Fig. 4).
With regards to claim 10, Goodman discloses comprising a limiting element (valve spring 72, Fig. 4) configured to prevent the piston (level valve 70, Fig. 4) from exiting through the open end (Fig. 4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the reservoir of Tucker et al and Egilmex with the resilient element as taught by Goodman in order to provide a device which efficiently provides a uniform dose of vapor with each actuation (abstract, lines 9-10).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al and Egilmex as applied to claims 1,7,12-17 and 20-22 above, and further in view of Dai et al (US 2015/027226).

With regards to claim 18, Tucker et al and Egilmex does not teach wherein the nozzle is further configured to release liquid from the liquid reservoir when pressure drop along the nozzle exceeds a threshold pressure wherein the pressure drop can be produced by a user sucking at an air inhalation port of the electronic smoking device.
Dai et al teaches a nozzle (liquid transport device 26 having an opening 50, Fig. 3A) towards the central passage, the nozzle being configured to release liquid from the liquid reservoir (liquid transport device 26 is connected to liquid reservoir 32, Fig. 1) only when pressure drop along the nozzle exceeds a threshold pressure wherein the pressure drop can be produced by a user sucking at an air inhalation port (mouthpiece opening 18, Fig. 2) of the electronic smoking device (providing a suction force to a mouthpiece of an electronic cigarette through a mouthpiece opening, inducing a negative pressure in the mouthpiece, drawing an amount of liquid from a liquid reservoir through an opening in a liquid transport device of the electronic cigarette due to the negative pressure induced, supplying the amount of liquid drawn from the liquid reservoir onto a heating element, and producing vapor using the liquid supplied to the heating element by heating the vapor on a surface of the heating element, paragraph 0018, lines 1-8).
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of Tucker et al and Egilmex with the nozzle as taught by Dai et al to provide an efficient electronic cigarette. 
With regards to claim 19, Dai et al discloses the liquid reservoir wherein the pressure wherein the pressure drop can be produced only by the user sucking at inhalation port (a pressure-induced liquid transport device that allows a user to draw liquid from a liquid reservoir through applying a suction force on the mouthpiece, abstract ,lines 1-3). 

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not teach the piston is inserted through the open end into hollow cylindrical body for closing the open end and wherein the user can move the piston with respect to the hollow cylindrical body causing compression of the liquid reservoir. 

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.
Applicant’s arguments: Applicant argues the prior art does not discloses amendment of claim 1 that includes “a nozzle extending between the liquid reservoir and the central passage, the nozzle configured to release liquid from the liquid reservoir into the central passage in response to an axial compression”. 
Examiner’s response: Tucker et al discloses a nozzle extending between the liquid reservoir (capillary tube 18 extending between liquid supply 14, Fig. 5) towards the central passage, the nozzle being configured to release liquid from the liquid reservoir into the central passage (liquid supply 14 is connected to capillary tube 18 for releasing liquid towards mixing chamber 46, Fig. 5) in response to an axial compression (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, col 7, lines 57-59).
Applicant’s arguments: Applicant argues the prior art does not disclose or teach “a body forming a hollow tube surrounding a central passage wherein a length of the central passage is changeable”. 
Examiner’s response:  Tucker et al discloses a body (liquid supply 14 has walls to make a body, Fig. 5) forming a hollow tube surrounding a central passage (inside of the liquid supply 14, Fig. 5) wherein a length of the central passage is changeable (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, therefore the walls of liquid supply 14 would have a smaller volume since compression would push liquid out, col 7, lines 57-59). Applicant specifically argues that Tucker et al merely discusses that the outer cylindrical housing is elastomeric and that does not teach the above limitations. Tucker et al specifically teaches the liquid supply 14 is made of elastomeric material (paragraph 0017, lines 5-8) which can change in cross length when squeezed or compressed (Fig. 5). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761